Title: To Thomas Jefferson from Thomas Moore, 3 March 1807
From: Moore, Thomas
To: Jefferson, Thomas


                        
                            The President of the U. States/
                            
                            Retreat 3rd. Month 3rd. 1807—
                        
                        Agreeably to thy request I have endeavoured from such data as I could collect without actual measurment on
                            the ground, to ascertain the expense of continuing the Canal from the Locks at the little Falls to the Navy-Yard in the
                            City of Washington, for the purpose of Boat-Navigation; confining my calculations to the work itself, without taking into
                            the account the cost of the Land over which it may pass; not being in possession of evidence on which I could state any
                            thing satisfactory on that subject—
                        The Estimate is made for the level line, or as near it as circumstances will permit; having found by
                            calculation that a Tunnel from north I Street, to the front of the Treasury-Office, 5700 feet in length, would cost at
                            least $90,000. and therefore under present circumstances concluded the level line would be the most eligible, although the
                            distance will be encreased perhaps 200 perches.
                        The Estimate is annexed, & with great respect is submitted to thy consideration
                        
                            By Thos. Moore
                            
                        
                     Enclosure
                                                
                            Estimate of the expense of a Canal from the Locks at the little Falls to the Navy Yard
                     
                        
                           
                              Items
                              
                              
                           
                           
                              No 1.
                              Leveling the surface along the line from the Locks to the upper end of Geo. Town 2 Miles at $1000 ⅌ mile
                              $ 2000.
                           
                           
                              2
                              Leveling & cutting down streets &c. through the City in order to conduct the Canal as much as possible along the Streets & Avenues. 5⅛ miles at $2000 ⅌ mile
                              10  250.
                           
                           
                              3
                              Removing 87600 yds of Earth to form the Canal 16 feet wide at top 12 at bottom 4 deep & 8 miles long at 20 Cents ⅌ yd
                              17 520 
                              
                           
                           
                              4
                              Dam at Foxall: 
                              3 000 
                              
                           
                           
                              5
                              Aquaduct Bridge at Rock Creek
                              8 000 
                              
                           
                           
                              6
                              Aquaduct at Hotel
                              3 000 
                              
                           
                           
                              7
                              
                                  do across Tiber Creek Valley
                              15 000 
                              
                           
                           
                              8
                              Conduits & small Bridges $1000 ⅌ mile, 8 miles
                              8 000 
                              
                           
                           
                              9
                              Extra expense in Geo. Town ⅞ of a mile (say)
                              10 000 
                              
                           
                           
                              
                              
                              $ 76 770 
                              
                           
                           
                              
                              Add 10 ⅌ Cent for incidental expenses & Superintendance
                              
                                 7 677 
                                 
                              
                           
                           
                              
                              
                              
                                 $ 84.447.
                              
                           
                        
                     
                     
                        Remarks
                     
                     
                        
                           
                              No 1.
                              
                                  From the Lock, to the upper end of G. Town is a hill side nearly the whole distance, the estimate for leveling this part is made on the supposition that it will require cutting 4 feet on an average on the upper side to bring it to a level the width of the Canal at 16 Cents ⅌ yd.
                           
                           
                              2
                              
                                  This Item of expense is very uncertain; the sum stated will however remove 2½ feet of Earth the width of the Canal & the whole length through the City, (which perhaps will be equal to the average) at 25 Cts. ⅌ yd.
                           
                           
                              3
                              
                                  No allowance is made for breaking and removing rocks which may   chance to lie in the line of the Canal, on the supposition that the Stone will always pay the expense. The calculation for this Item may be relied on.
                           
                           
                              4, 5, 6, 7, & 8 probably near the truth
                           
                           
                              9
                              Very uncertain
                           
                        
                     
                                                
                            
                            Thos. Moore
                        
                        
                  
                        
                    